Citation Nr: 1455810	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-14 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service in the United States Navy from May 1969 to February 1973.  

The Veteran died in June 2014.  His pending appeal before the Board was dismissed in an August 2014 Board decision, due to his death.  However, the appellant is the Veteran's surviving spouse and has been accepted as the Veteran's substitute for purposes of processing this appeal to completion.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (effective October 6, 2014).  See also 79 Fed. Reg. 52977 - 52985 (Sept. 5, 2014).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2003 and February 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes that the RO previously considered and denied service connection for a "psychological condition" in an earlier September 2003 rating decision.  The Veteran did not appeal that decision within one year of its issuance, such that in most circumstances the decision would be final.  However, additional, pertinent VA treatment records dated in March 2004 were in VA's constructive possession, prior to the expiration of the one-year appeal period for the September 2003 rating decision.  See 38 C.F.R. § 3.156(b) (new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).  The Board recognizes that, in Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record and that such documents are thus constructively part of the record before the Secretary and Board even where they were not actually before the adjudicating body.  Thus, any interim submissions before finality attached must be considered by VA as part of the pending appeal for the original March 2003 service connection claim for a psychiatric condition.  See also Bond v. Shinseki, 659 F.3d 1362, 1366-68 (2011); Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Thus, the Board will address the claim for service connection for an acquired psychiatric disorder other than PTSD on the merits, as opposed to addressing whether there is new and material evidence to reopen the claim.  

Nevertheless, the Board notes that a subsequent, final decision was issued in April 2004 that denied service connection for PTSD.  Therefore, new and material evidence is still required to reopen that claim.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals additional accrued benefits applications, appellant statements, a death certificate, VA treatment records, and private treatment records, which have been reviewed by the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, with regard to an appeal where the survivor has been substituted for the deceased claimant, VA will send Veterans Claims Assistance Act of 2000 (VCAA) notice under § 3.159(b) to the substitute only if the required notice was not sent to the deceased claimant or if the notice sent to the deceased claimant was inadequate.  See 38 C.F.R. § 3.1010(f)(1) (effective October 6, 2014); VBA Fast Letter (FL) 10-30 (Aug. 10, 2010).  Thus, any VCAA notice provided to the Veteran prior to his death will be considered as having been constructively provided to the appellant as well.  In this case, it does not appear that the Veteran was provided adequate VCAA notice for PTSD.  The AOJ did send him notice letters in June 2011 and December 2011, but neither letter advised him of the evidence necessary to substantiate a claim for service connection for PTSD, which has unique evidentiary requirements.  See 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  Furthermore, notice letters did not include a VA Form 21-0781, Statement in Support of Claim for PTSD, so that the Veteran could provide specific information for his alleged stressors.  Therefore, a remand is necessary to ensure that the appellant is provided a proper VCAA notice letter for PTSD.  

Second, the AOJ should obtain and associate with the claims file any outstanding medical records, to include possible earlier records from the VA Medical Center (VAMC) in Minneapolis, Minnesota, dated from February 1973 to March 2004.  The Veteran has stated that he was treated for alcohol abuse at this VAMC prior to March 2004.  He did not identify a specific date.  See March 2004 VA surgery outpatient note.  These records may be relevant to his psychiatric claims on appeal.  Therefore, on remand, the AOJ should attempt to secure any outstanding VA treatment records.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the appellant a VCAA notice letter in connection with the claim for service connection for an acquired psychiatric disorder, to include PTSD.  The letter should (1) inform her of the information and evidence that is necessary to substantiate the claim, to include a claim for PTSD; (2) inform her about the information and evidence that VA will seek to provide; and, (3) inform her about the information and evidence she is expected to provide.  PTSD has unique evidentiary requirements.  See 38 C.F.R. § 3.304(f).    

The notice letter should include a VA Form 21-0781, Statement in Support of Claim for PTSD.  The appellant should also be asked to provide sufficient information to verify any alleged in-service stressor the Veteran reported (such as a description of the incident, the date, location, and names of any individuals injured or killed). 

2.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for the Veteran's psychiatric problems.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA treatment records should also be obtained and associated with the claims file, to include earlier alleged VA medical records for alcohol abuse treatment for the Veteran dated from February 1973 to March 2004 from the VAMC in Minneapolis, Minnesota.  See March 2004 VA surgery outpatient note.

All attempts to secure these records, and any response received, should be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file, and the appellant must be notified.

3.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include obtaining a medical opinion if deemed necessary.

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the appeal.  If the benefits sought are not granted, the AOJ should issue a Supplemental Statement of the Case and allow the appellant and any representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

